Citation Nr: 1510172	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  08-01 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left shoulder degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984, from June 1985 to November 1987, and from September 1989 to December 2006.  He served in Kuwait from March 7, 2003 to October 16, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A June 2007 rating decision granted the Veteran's claim of service connection for left shoulder degenerative joint disease, and assigned a 10 percent rating.  A July 2012 rating decision continued the 10 percent rating, but recharacterized the disability as left shoulder degenerative joint disease with scars.

The Veteran originally requested a Board hearing in his January 2008 substantive appeal; however, in a November 2012 statement, he withdrew this request.  The request for a Board hearing is thus deemed withdrawn.  38 C.F.R. § 20.704(e).

The Board remanded the claim for entitlement to an initial evaluation in excess of 10 percent for left shoulder DJD in a May 2013 decision.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's left shoulder condition has been manifested by abduction no worse than 100 degrees.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for an initial evaluation in excess of 10 percent for the left shoulder condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5003, 5010, 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations to assess the left shoulder condition in March 2007, June 2008, August 2009, February 2012, and August 2013.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Initial Rating for the Right Shoulder Condition

The Veteran contends that he is entitled to a higher initial rating for the left shoulder condition.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

An initial matter, the Board observes that the Veteran is right handed.  Thus, his left shoulder is his non-dominant, or minor shoulder.  For the entire period on appeal, the Veteran's left shoulder condition has been rated under Diagnostic Code 5010, which governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003. 

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The shoulder is considered a major joint.  38 C.F.R. § 4.45.

There are various other diagnostic codes applicable to the Veteran's left shoulder disability, including the following: 

Diagnostic Code 5200 provides a 20 percent evaluation for favorable ankylosis of the minor shoulder, where abduction is limited to 60 degrees and the arm can reach the mouth and head.  A 30 percent evaluation is warranted for intermediate ankylosis, between favorable and unfavorable.  The maximum 40 percent evaluation is warranted for unfavorable ankylosis, where abduction is limited to 25 degrees from the side.  A Note to Diagnostic Code 5200 states that ankylosis of the shoulder joint means that the scapula and humerus move as one piece.

Under Diagnostic Code 5201, limitation of motion at shoulder level or to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a maximum 30 percent evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted for malunion of the humerus of either upper extremity with moderate deformity, or with marked deformity of the minor upper extremity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of either upper extremity with guarding of movement only at the shoulder level, or with frequent episodes of recurrent dislocation of the minor upper extremity with guarding of all arm movements.  A 40 percent rating requires fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a (2014).

Under Diagnostic Code 5203, malunion of a clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  A 20 percent rating requires nonunion with loose movement or dislocation.  These disabilities may also be rated on the basis of impairment of function of the contiguous joint.  The 20 percent rating is the maximum rating available under Diagnostic Code 5203.  38 C.F.R. 
§ 4.71a (2014). 

The Veteran was provided a VA examination in March 2007 in conjunction with his claim for service connection for the left shoulder.  He reported constant stiffness and pain, elicited by physical activity and relieved by rest and Motrin.  The pain does not cause incapacitation, but does cause decreased physical activity.  Upon range of motion testing, left shoulder flexion was to 156 degrees with pain.  Left shoulder abduction was to 106 degrees with pain.  

He reported pain, stiffness, fatigability, and an occasional pop at a June 2008 VA examination.  Upon range of motion testing, left shoulder flexion was to 95 degrees with pain.  Left shoulder abduction was to 100 degrees with pain.  The examiner observed that, following repetitive use testing, left shoulder joint function was limited by pain and weakness, without additional limitation of motion.

He was provided another VA examination in August 2009.  He reported pain, stiffness, and weakness.  He reported as many as one flare-up per week, lasting for 5 hours.  The flare-ups are precipitated by physical activity and alleviated spontaneously and by Ultran or Tylenol.  During flare-ups, he experiences limitation of motion and pops.  He stated that he felt the condition was worsening.  He reported that the condition does not cause incapacitation.  Upon physical examination, the left shoulder showed tenderness and surgical scarring.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation or ankylosis.  Range of motion testing revealed left shoulder flexion to 160 degrees with pain, limited to 150 degrees after repetition.  Left shoulder abduction was to 155 degrees, with pain at 150 degrees, and with no additional limitation of motion after repetition.  

At a February 2012 VA examination, range of motion testing revealed left shoulder flexion to 120 degrees with pain.  Left shoulder abduction was to 120 degrees with pain.  There was no additional limitation of motion after repetition.  Functional loss of the left shoulder included less movement than normal and pain on movement.  There was no localized tenderness, pain on palpation, or guarding of the left shoulder.  There was no ankylosis of the glenohumeral articulation.  There was no history of mechanical symptoms or recurrent dislocation or subluxation.  No AC joint condition or any other impairment of the clavicle or scapula was found, and there was no tenderness on palpation of the AC joint.  

The Veteran asserted at his February 2012 VA examination that he saw an impingement in his left shoulder nerve, and sometimes experiences a feeling of pins stabbing in his left shoulder.  Thus, the May 2013 Board remand directed that the Veteran be provided with a new examination of his left shoulder, to include examination of the nerves associated with his left shoulder.  The Veteran was provided an August 2013 peripheral nerves examination, and the RO granted service connection for incomplete left auxiliary nerve injury (minor extremity), rated as 20 percent disabling, in a September 2013 rating decision.

Pursuant to the May 2013 Board remand, the Veteran was also provided a reevaluation of his left shoulder disability in August 2013.  The Veteran reported flare-ups manifested by decreased range of motion, that are treated with ice, Motrin, stretching, and kinesiology tape.  He did not report using any assistive devices.  He did not report any effects on employment, but noted that he cannot lift more than 40 pounds.  Upon range of motion testing, left shoulder flexion was to 130 degrees, and was limited by pain to 130.  Left shoulder abduction was to 130 degrees, and was limited by pain to 130.  He was able to perform repetitive use testing without additional limitation.  He had functional loss of the left shoulder, consisting of less movement than normal, weakened movement, excess fatigability, and pain on movement.  Strength testing was clinically normal.  There was no ankylosis.  There was no history of mechanical symptoms or recurrent dislocations.  There was no evidence of an AC joint condition or any other impairment of the clavicle or scapula, but there was tenderness on palpation of the AC joint.  The examiner noted that there were scars related to the shoulder condition, but none were painful or unstable, and the total area of the scars was not greater than 39 square centimeters.  

After review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's left shoulder disability has been manifested by pain and limitation of abduction, at worst, to 100 degrees.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left shoulder disability has not been met or more nearly approximated for any period.

Because the Veteran's left shoulder flexion was, at worst, to 100 degrees in the June 2008 VA examination report, the criteria for a compensable disability rating under Diagnostic Code 5201 (limitation of abduction to shoulder level, or 90 degrees) have not been met or more nearly approximated for the entire initial rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5201 for any period.  38 C.F.R. § 4.71a.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. § 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the left shoulder for the entire initial rating period.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  

The Board has also considered whether a higher rating would be warranted under any other Diagnostic Code during the periods on appeal.  Ankylosis has not been found in any of the examinations throughout the appeal period; thus a higher rating is not warranted under Diagnostic Code 5200.  Diagnostic Codes 5202 and 5203 are also not applicable as there have been no findings of any additional impairments of the humerus, clavicle, or scapula.  

Finally, the August 2013 VA examination report notes that none of the Veteran's scars are painful or unstable, and the total area of the scars does not measure more than 39 square centimeters; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

Thus, for the entire initial rating period on appeal, a higher than 10 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 5003, 5010, 5201 (2014).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  During the August 2013 VA shoulder examination, the Veteran reported that his shoulder condition does not affect his employment.  Additionally, a June 2012 treatment record shows that he was employed with the federal government at that time.  Accordingly, a claim for TDIU has not been raised.

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's left shoulder disability has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left shoulder DJD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


